Citation Nr: 1450720	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-46 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial rating in excess of 10 percent for status-post left elbow dislocation with degenerative osteophyte formation. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma. 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims folder.  In January 2014, the case was remanded for further development.   

The issue of entitlement to service connection for a left bicep/deltoid disability, as secondary to the service connected status-post left elbow dislocation with degenerative osteophyte formation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement in Support of Claim, dated October 1, 2014.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's status-post left elbow dislocation with degenerative osteophyte formation has been manifested by painful, but otherwise noncompensable limitation of motion; flexion limited to 100 degrees or more, extension limited to 45 degrees or more, ankylsosis, flail joint, malunion or nonunion of the ulna or radius and impairment of supination or pronation are not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status-post left elbow dislocation with degenerative osteophyte formation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5205-5213 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for increase, the Veteran has already been awarded service connection for status-post left elbow dislocation with degenerative osteophyte formation.  Thus, the purpose of the initial VCAA notice he received in relation to this disability was fulfilled when service connection was granted and an initial rating was assigned.  Thus, any technical notice deficiency (including in timing) was not prejudicial to the Veteran and no further notice is required.  See Dingess, 19 Vet. App. 473 (2006).  
 
Also, as noted, the appellant was afforded a Board hearing in March 2013.  38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Board remanded this claim to provide additional medical examinations and to obtain additional medical records in order to assess the level of impairment associated with the Veteran's left elbow disability.  Thus, given the development undertaken by VA and in light of the Veteran's testimony at the hearing and lack of any assertion of prejudice, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the VLJs duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. 488, 498 (2010).
 


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, private treatment records, VA treatment records and the reports of QTC examinations.  Also of record and considered in connection with the appeal is the transcript of the March 2013 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board also finds that the January 2014 Board remand was appropriately complied with through the obtaining of additional medical records and the obtaining of an additional medical examination.  Therefore, no further RO action is required prior to appellate consideration of the claim. 


II.  Analysis

The Schedule for Rating Disabilities are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left elbow disability has not varied significantly during the appeal period.  



Further, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  The Court held in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), that the provisions of sections 4.40 and 4.45 are not subsumed by the diagnostic codes specific to the affected joint, and thus must be considered in their own right in determining the appropriate evaluation of a musculoskeletal disability.  When determining whether a higher rating is warranted for pain under DeLuca, the pain 'must actually affect some aspect of  the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating.   Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected status-post left elbow dislocation with degenerative osteophyte formation has been rated 10 percent disabling, essentially under the provisions of Diagnostic Code 5003.  38 C.F.R. §§ 4.20, 4.71a. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion. 38 C.F.R. § 4.71a. Plate I.  Normal forearm pronation is from zero to 80 degrees.  Id.  Normal forearm supination is from zero to 85 degrees.  Id.  

Under Diagnostic Code 5206, a 0 percent rating is warranted when forearm flexion of the minor arm is limited to 110 degrees; a 10 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees; a 20 percent rating is warranted when forearm flexion is limited to 90 or 70 degrees; a 30 percent rating is warranted when forearm flexion is limited to 55 degrees; and a 40 percent rating is warranted when forearm flexion is limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207, a 10 percent rating is warranted when forearm extension of the minor arm is limited to 45 or 60 degrees; a 20 percent rating is warranted when forearm extension is limited to 75 or 90 degrees; a 30 percent rating is warranted when forearm extension is limited to 100 degrees; and a 40 percent rating is warranted when forearm extension is limited to 110 degrees.  Id.

Under Diagnostic Code 5208, when minor forearm flexion is limited to 100 degrees and extension is limited to 45 degrees, a 20 percent evaluation is assigned.  Id.

Under Diagnostic Code 5213, for the minor arm, bone fusion with the hand fixed in supination or hyperpronation warrants a 30 percent evaluation; the hand fixed in full pronation, the hand fixed near the middle of the arc [40 degrees],  moderate pronation or limitation of pronation with motion lost beyond middle of arc [40 degrees] or  motion lost beyond last quarter of arc [60 degrees], with the hand not approaching full pronation [80 degrees] all warrant a 20 percent evaluation; and limitation of supination to 30 degrees or less warrants a 10 percent rating.  

The Veteran's service treatment records show that he dislocated his left elbow in August 1974 and that it was placed in an air cast, apparently for three weeks.  The evidence indicates that the Veteran is right hand dominant.   

In his March 2010 statement, the Veteran indicated that the elbow dislocation occurred while he was fueling his jeep in the rain.  He slipped and fell resulting in the dislocation.  He noted that at the time, his left forearm slid up to his shoulder and since that time he had had pain in the left elbow.  He indicated that it seemed like a piece of bone was trying to come out of the area.    

At an April 2010 QTC examination, the Veteran reported left elbow weakness, stiffness, lack of endurance, tenderness and pain.  He indicated that he did not experience swelling, heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation.  He reported experiencing flare-ups as much as 3 times per month that would last for 12 hours.  The flare-ups were precipitated by physical activity and relieved by rest.  During the flare-ups, he experienced pain.  He was not receiving any treatment for his elbow.  He indicated that the condition caused him to be limited in his ability to lift.  

Physical examination showed slight subluxation of the left elbow but was otherwise unremarkable.  Range of motion was 145 degrees flexion, 0 degrees extension, 85 degrees supination and 80 degrees pronation.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  A left elbow X-ray showed degenerative changes.  The examiner diagnosed the Veteran with status post left elbow dislocation with degenerative osteophyte formation.  The subjective factors were pain and the objective factors were the X-ray findings.  The examiner noted that the effect of the condition on the Veteran's usual occupation was limited repetitive left elbow activity and the effect of the condition on the Veteran's daily activity was also limited repetitive left elbow activity.  

At a May 2011 VA primary care visit, the Veteran indicated that he felt there was something loose in his left elbow but currently, he was not experiencing pain.  He also reported neck and shoulder pain and indicated that it hurt to sleep on his shoulders at night.  Physical examination showed some limitation of motion of the shoulders and the diagnosis was bilateral shoulder pain.  

At a December 2011 QTC examination, the Veteran reported left elbow weakness, stiffness, lack of endurance, tenderness and pain.  He also indicated that at times he felt like there was something sharp trying to poke out of his arm.  He indicated that he was not receiving any treatment for his condition.  He described flare-ups where he would have a hard time lifting his arm up and his arm and neck would hurt a lot.  Physical examination showed that muscle strength for left elbow flexion and extension was 5/5.  The Veteran reported that he had never had a flail joint of the elbow, a joint fracture or impairment of supination or pronation.  Range of motion was 145 degrees flexion and 0 degrees extension.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner commented that the Veteran did not have any additional limitation of motion in the elbow or forearm after repetitive use and did not have any functional loss or functional impairment of the elbow or forearm.  He did have localized tenderness on palpation of the joints and soft tissue of the left elbow and forearm.  The examiner noted that left elbow X-rays showed peritendinitis calcarea, olecranon osteophyte.  Additionally, there was soft tissue calcification lateral to the distal humerus.  Otherwise, the left elbow X-ray was normal.  The diagnosis remained status post left elbow dislocation with degenerative osteophyte.  The subjective factors were "none" and the objective factor was tenderness to palpation.  The examiner noted that the elbow condition had no effect on the Veteran's ability to work.

At his March 2013 Board hearing, the Veteran indicated that when his elbow was dislocated, the lower arm slid almost up to his shoulder.  At the time, it felt like the elbow was between the bone and the muscle where currently he got a lot of pain.  He noted that if he sat a certain way, it would feel like someone had just hit him very hard.  Also, if he lay down on it or if he sat down, it felt like the muscle was separated from the bone.  He indicated that he experienced a lot of pain.  The Veteran's representative also clarified that the Veteran felt that the pain was possibly manifesting in other parts of the arm.  Additionally, the Veteran indicated that he did not have as much strength in his arm as before the injury.  

At an April 2014 QTC left elbow examination, physical examination showed that range of motion was 145 degrees flexion with pain at 30 degrees, 0 degrees extension, 85 degrees supination and 80 degrees pronation.  Generally, there were contributing factors of pain, weakness, fatigability and/or incoordination but there was generally no additional limitation of functional ability of the elbow joint during flare-ups or repeated use over time.  There was 5 degrees extension secondary to pain during flare-ups.  The diagnosis was dystrophic calcification seen on X-ray that was consistent with a history of remote dislocation.  The examiner noted that the X-ray showed that the dystrophic calcification was in the lateral epicondylar region and the olecranon process.  The subjective factors were "none" and the objective factor was tenderness to palpation.  The examiner noted that the elbow condition had no effect on the Veteran's ability to work.

Considering Code 5206, the evidence does not show elbow flexion limited to 70 or 90 degrees.  Instead, there has been no limitation of flexion, as the Veteran has been able to fully flex his elbow to 145 degrees.  Accordingly, a higher, or 20 percent rating, is not warranted under this Code.  Rather, the criteria for even a 0 percent rating, i.e., flexion limited to 110 degrees, have not been met.

Considering Code 5207, the evidence does not show elbow extension limited to 75 degrees.  Instead, extension has been limited, at worst, to 5 degrees.  Accordingly, a higher, or 20 percent rating, is not warranted under this Code.  Rather, the criteria for even a 10 percent rating, i.e., extension limited to 45 or 60 degrees, have not been met.  Also, as flexion is not limited to 100 degrees or less and extension is not limited to 45 degrees or more, there is no basis for assigning a rating under Code 5208.  

Considering Code 5213, the evidence does not show supination to any less than 85 degrees or pronation to any less than 80 degrees and there is no indication of any fixed pronation or supination.  Consequently, a compensable rating is not warranted under Code 5213.  38 C.F.R. § 4.71a.

The Board has also considered whether a separate and/or higher rating is warranted under any other Diagnostic Codes applicable to disability of the elbow.  However, as ankylosis, flail joint, and nonunion or malunion of the radius or ulna are neither shown nor alleged, there is no basis for assigning a rating under any of these Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212.     
  
Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, his elbow disability is already compensated as 10 percent disabling based on painful but otherwise noncompensable limitation of motion of the elbow, a major joint.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  This assigned rating is compatible with the level of loss of function found on the various QTC examinations, including the April 2014 finding that there was 5 degrees loss of extension secondary to pain during flare-ups and the April 2010 finding that the Veteran's repetitive left elbow activity was limited.  The fact that pain may be present throughout the range of motion (although this was not shown) does not alone establish entitlement to a rating higher than 10 percent under sections 4.40 and 4.45, as pain must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' . . . in order to constitute functional loss' warranting a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Accordingly, a rating higher than 10 percent is not warranted under sections 4.40 and 4.45.  

The Veteran has also contended that he has current left bicep/deltoid disorder associated with his service-connected left elbow disability.  The Board notes, however, that the QTC examinations of record do not address any impairment of the shoulder and there is no other medical evidence of record addressing whether any current left bicep/deltoid symptomatology results from the left elbow disability.  Thus, there is no basis in the record for the Board to assign a separate rating for left shoulder impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Instead, the Board considers the Veteran's assertion as raising a claim for service connection for left shoulder disability, to include as secondary to the left elbow disability, and has referred that claim to the RO for appropriate action, as it is not currently on appeal.  

Referral of the Veteran's left elbow disability for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  Specifically, the Veteran's left elbow disability is manifested by pain and limited motion, slight subluxation, and complaints of weakness, stiffness, incoordination, and lack of endurance.  These manifestations are contemplated by DC's 5003, which compensates for arthritis, and DC's 5206, 5207, 5208, and 5213, which compensate for limited motion of the elbow and forearm.  See 38 C.F.R. § 4.71a. Sections 4.40, 4.45, and 4.59 of the regulations also contemplate pain, weakness, instability, fatigability, and incoordination of the joint.

Moreover, the fact that a particular symptom may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms are described in DCs 5206 and 5207 which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation is generally based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2013) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Finally, no examiner or treating clinician has indicated that the Veteran's left elbow disability is exceptional or unusual.  Accordingly, the first step of the inquiry is not satisfied.  Thus, the issue of whether 'related factors' are present under the second step of the inquiry is moot, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 118-19.


ORDER

An initial rating in excess of 10 percent for status-post left elbow dislocation with degenerative osteophyte formation is denied.  


REMAND

Pursuant to the January 2014 remand, the Veteran was afforded a QTC examination to assess the likely etiology of his current low back disability.  This examination was performed in April 2014.  The examiner diagnosed the Veteran with compression fracture of the lumbosacral spine with degenerative disc disease, status post laminectomy.  The examiner found that it was less likely than not that the Veteran's compression fracture of the lumbosacral spine with degenerative disc disease, status post laminectomy was related to back trauma that occurred while in service because findings on X-ray were consistent with the Veteran's 2006 lumbar laminectomy and discectomy in 2006 in Tulsa, Oklahoma that was related to an on the job injury as a welder.  The examiner also indicated that the less than 5% anterior wedging at the T11 and T12 vertebrae was degenerative in nature and was addressed in the diagnosis of the thoracolumbar spine.  The examiner's opinion clearly indicates that the compression fracture of the lumbosacral spine with degenerative disc disease of the lumbosacral spine was consistent with the post-service welding injury, based on a review of the X-rays done subsequent to the Veteran's post-service surgery.   However, it is not entirely clear if the examiner was also indicating that the anterior wedging at the T11 and T12 vertebrae was also consistent with the Veteran's welding injury and subsequent X-ray findings post-surgery and thus less likely than not related to back trauma in service.  Thus, clarification of the examiner's opinion through a supplemental opinion is necessary prior to final adjudication of this claim.

Also, in the January 2014 remand, the examiner was instructed to review all the pertinent evidence of record.  However, in the April 2014 examination report, the examiner indicated that his review was limited to earlier April 2010 and June 2012 compensation and pension examination reports and a September 2007 private operative report.  Thus, prior to providing the supplemental opinion, the examiner should review the claims file, including the service treatment records, post-service medical records and any pertinent assertions by the Veteran.  Also, as noted in the prior remand, the examiner should accept as true that the Veteran experienced back trauma during service due to driving a truck and loading and unloading equipment onto the truck.  The examiner should also accept as true that the Veteran experienced low back pain both during and after discharge.

Prior to arranging for provision of the supplemental opinion, the AOJ should ask the Veteran to identify all recent sources of treatment or evaluation he has received for low back disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify all recent sources of treatment or evaluation he has received for low back disability and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Arrange for the physician who performed the April 2014 QTC low back examination to provide a supplemental medical opinion.  

In conjunction with rendering the opinion, the physician should review the claims file, including the service treatment records, pertinent post-service treatment records and any other evidence deemed pertinent.  

The physician should also accept as true that the Veteran experienced back trauma during service due to driving a truck and loading and unloading equipment onto the truck and that the Veteran experienced low back trauma and pain during and after discharge.

The physician should specifically provide an opinion as to whether the Veteran's T11 and T12 degeneration, including the anterior  wedging, is at least as likely as not (i.e. a 50% chance or greater) related to service.  

The physician should also indicate whether there is any change in his earlier opinion concerning the likelihood that the Veteran's compression fracture of the lumbosacral spine with degenerative disc disease, status post laminectomy is related to service, in light of the additional claims file review and explicit acceptance of the Veteran's reported history of low back trauma and pain during service and low back pain after discharge.

If, for whatever reason, the April 2014 QTC examiner is no longer available or able to provide additional comment (supplemental opinion), then obtain additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion. If the new examiner believes another examination is necessary, schedule another examination.

3.  Review the supplemental opinion to ensure it is in complete compliance with the Remand instructions.  If not, take appropriate corrective action.

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


